Exhibit 10.6

 



AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is entered into by and
between MICHAEL MONA III, an individual (“Executive”), and CV SCIENCES, INC., a
Delaware corporation (the “Company”) as of March 16, 2017 (the “Effective
Date”), with reference to the following facts:

 

RECITALS

 

A.                On July 6, 2016 Executive and the Company entered into that
certain Employment Agreement (the “Agreement”), a copy of which is attached
hereto and incorporated herein by this reference as Exhibit A;

 

B.                 Each of the parties hereto desires to enter into this
Amendment to amend the Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                  Bonus Compensation. A new subsection (c) of Section 2.2 is
added to the Agreement, as follows:

 

“(c) Additional Bonus Compensation. Upon the closing of a Liquidity Event, the
Company shall pay (or arrange for the payment) to Executive in cash the sum
equal to two percent (2%) of the Gross Closing Proceeds (the “Liquidity Bonus”),
subject to a cumulative cap of $750 million for payment of the Liquidity Bonus
and any liquidity bonus payable to Michael Mona, III.

 

(i)                 “Liquidity Event” shall mean and include (A) a licensing of
the CBD Drug Product or any other intellectual property asset of the Company, or
(B) (i) the direct or indirect sale or transfer, in a single transaction or a
series of related transactions, by the stockholders of the Company of voting
securities, in which the holders of the outstanding voting securities of the
Company immediately prior to such transaction or series of transactions hold
securities possessing less than twenty percent (20%) of the total combined
voting power of all outstanding voting securities of the Company or of the
acquiring entity immediately after such transaction or series of related
transactions, (ii) a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which the holders of the
outstanding voting securities of the Company immediately prior to such merger or
consolidation hold, in the aggregate, securities possessing more than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of the surviving entity (or the parent of the surviving entity)
immediately after such merger or consolidation, (iii) a reverse merger in which
the Company is the surviving entity but in which the holders of the outstanding
voting securities of the Company immediately prior to such merger hold as a
result of holding Company securities prior to such transaction, in the
aggregate, securities possessing less than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the Company or of
the acquiring entity immediately after such merger, or (iv) the sale, transfer
or other disposition (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company, except for a transaction
in which the holders of the outstanding voting securities of the Company
immediately prior to such transaction(s) receive as a distribution with respect
to securities of the Company, in the aggregate, securities possessing more than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the acquiring entity immediately after such transaction(s). A “CBD
Drug Product” means an FDA-approved drug utilizing Cannabidiol as the active
pharmaceutical ingredient.

 

 

 



 1 

 

 

 

(ii)              “Gross Closing Proceeds” shall mean shall mean and include all
cash sums payable to the Company or its stockholders in connection with a
Liquidity Event at the closing of a transaction constituting a Liquidity Event,
and not including any deferred payments, earnouts, ongoing royalty payments or
other contingent or deferred compensation.

 

(iii)            If any payments to Executive in connection with a Liquidity
Event would be subject to the excise tax under Sections 280G or 4999 of the
Internal Revenue Code on excess parachute payments, the Company will "gross up"
Executive’s compensation to offset the excise tax, except that (a) if the
aggregate parachute payments that would otherwise be made to Executive do not
exceed 110% of the maximum amount of parachute payments that can be made without
triggering the excise tax, the parachute payments will be reduced to the extent
necessary to avoid the imposition of the excise tax and no "gross up" will be
paid, and (b) if the aggregate parachute payments that would otherwise be made
to Executive exceed 110% of the maximum amount of parachute payments that can be
made without triggering the excise tax, the full amount of those parachute
payments will be made, and Executive will individually bear fifty percent (50%)
of the excise tax and the Company will "gross up" Executive’s compensation to
account for the remaining fifty percent (50%) of the excise tax.

 

As an example, if the amount that would be payable to Executive in connection
with a Liquidity Event without triggering the excise tax is $900,000, and the
actual amount payable pursuant to this Agreement is $975,000, then pursuant to
subsection (a) above, the Company may reduce the payment by $75,000 so that the
payment made to Executive does not trigger the excise tax. The Company may take
this action because the amount payable to Executive is less than 110% of the
amount that may be paid without triggering the excise tax (which is $990,000).
If, on the other hand, the amount payable pursuant to this Agreement is $1
million, then because such amount exceeds 110% of the maximum amount that could
be paid without triggering the excise tax, the Company may not reduce the
payment. In such event, and pursuant to subsection (b), above, Executive shall
be responsible for the full amount of the excise tax but the Company shall
“gross up” his compensation equal to fifty percent (50%) of the excise tax
imposed upon Executive.”

 

2.                  Liquidity Bonus on Termination. A new subsection 4.7(c)
shall be added as follows:

 

“Subsequent to termination of Executive’s employment with the Company for any
reason other than for Cause (as defined herein), Executive shall be entitled to
receive the Liquidity Bonus regardless of whether Executive continues to be
engaged by the Company in any capacity at the time of the Liquidity Event.”

 

3.                  Conflict. If there is a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Agreement, the
terms and conditions of this Amendment shall control. Except as modified by this
Amendment, the terms and conditions of the Agreement shall remain in full force
and effect.

 

 

 

[signature page follows]

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

CV SCIENCES, INC.

 

 

By: /s/ James McNulty                                  

Name: James McNulty

Its: Chairman, Compensation Committee

 

 

 

/s/ Michael Mona III                                    

Michael Mona III

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 




Exhibit A

 

EMPLOYMENT AGREEMENT

 

[see attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

